 



Exhibit 10.58
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
16th day of November, 2007 (“Effective Date”), by and between FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), and GARY A.
NORCROSS (the “Employee”).
RECITALS:
     WHEREAS, Fidelity Information Services, Inc., a subsidiary of Company,
(“Subsidiary”) and Employee previously entered into a letter agreement dated
April 1, 2003 and amended from time to time (“Prior Agreement”) specifying
payments and benefits payable to Employee; and
     WHEREAS, Company desires to terminate the Prior Agreement and enter into
this Agreement to recognize Employee’s superior performance and continuing value
to the Company and its shareholders; and
     WHEREAS, Employee desires to continue his employment with the Company on
the terms and conditions provided herein
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
     1. Purpose and Release. The purpose of this Agreement is to terminate the
Prior Agreement, to recognize Employee’s significant contributions to the
overall financial performance and success of the Company, to protect the
Company’s business interests through the addition of restrictive covenants, and
to provide a single, integrated document which shall provide the basis for
Employee’s continued employment by the Company. In consideration of the
execution of this Agreement and the termination of the Prior Agreement, Employee
releases all rights and claims that Employee has, had or may have arising under
such Prior Agreement.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs Employee to serve in an executive capacity as the
President and Chief Operating Officer of Transaction Processing Services. The
business lines that comprise “Transaction Processing Services” are described in
the Company’s 2007 SEC filings. Employee shall devote substantially all of his
business time, attention and best efforts to the performance of his duties
hereunder and shall not engage in any other business, profession or occupation
for compensation or otherwise without the express written consent of the Chief
Executive Officer or Board of Directors (“Board”), other than personal, personal
investment, charitable, or civic matters which do not conflict with Employee’s
duties. Employee accepts such employment and agrees to undertake and discharge
the duties, functions and responsibilities commensurate with said position and
as they are from time to time assigned to Employee by the Chief Executive
Officer or Board.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date, subject to prior termination as set forth in
Section 8 (the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first

 



--------------------------------------------------------------------------------



 



anniversary of the Effective Date and for an additional year each anniversary
thereafter unless and until either party gives written notice to the other not
to extend the Employment Term before such extension would be effectuated.
Notwithstanding any termination of the Employment Term or the Employee’s
employment, the Employee and the Company agree that Sections 8 through 10 shall
remain in effect until all obligations and benefits that accrued prior to that
termination are satisfied thereunder.
     4. Salary. During the Employment Term, the Company shall pay the Employee
an annual base salary, before deducting all applicable withholdings, of no less
than $575,000.00 per year, payable at the time and in be manner dictated by the
Company’s standard payroll policies. Such minimum annual base salary may be
periodically reviewed and increased at the Company’s discretion to reflect,
among other matters, cost of living increases and performance results (such
annual base salary, including any increases pursuant to this Section 4, the
“Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company may from · time to time make available to the Employee, the Employee
shall be entitled to the following during the Employment Term:

  (a)   the standard Company benefits enjoyed by the Company’s other top
executives as a group;     (b)   medical and other insurance coverage (for the
Employee and any covered dependents) provided by the Company to its other top
executives as a group;     (c)   supplemental disability insurance sufficient to
provide two-thirds of the Employee’s pre-disability Annual Base Salary;     (d)
  an annual incentive bonus opportunity (“Annual Bonus”) for each calendar year
included in the Employment Term, with such opportunity to be earned based upon
attainment of performance objectives established by the Compensation Committee
(the “Committee”) of the Board. The Employee’s target Annual Bonus opportunity
shall be not less than one hundred and fifty percent (150%) of the Employee’s
Annual Base Salary. The Employee’s target Annual Bonus opportunity may be
periodically reviewed and increased (but not decreased without the Employee’s
express written consent) at the discretion of the Company. Subject to Section 8,
the Annual Bonus shall become fully vested at the end of each calendar year
within the Employment Term and shall be paid no later than March 15th of the
following year; and     (e)   participation in the Company’s equity incentive
plans.

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with his positions with the Company and in accordance with the Company’s
standard policies, or as the Board may approve. In addition, the Employee shall
be entitled to such holidays consistent with the Company’s standard policies or
as the Company may approve.

2



--------------------------------------------------------------------------------



 



     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.
     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in Section 26. For purposes of
this Agreement, a ''Notice of Termination” shall mean a notice that indicates
the Date of Termination (as that term is defined in Section 8(b) and, with
respect to a termination due to Disability, Cause or Good Reason, sets forth in
reasonable detail the facts and circumstances that are alleged to provide a
basis for such termination. A Notice of Termination from the Company shall
specify whether the termination is with or without Cause or due to the
Employee’s Disability. A Notice of Termination from the Employee shall specify
whether the termination is with or without Good Reason or due to Disability.    
(b)   Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given, unless expressly agreed to by the parties
hereto) or the date of the Employee’s death.     (c)   No Waiver. The failure to
set forth any fact or circumstance in a Notice of Termination, which fact or
circumstance was not known to the party giving the Notice of Termination when
the notice was given, shall not constitute a waiver of the right to assert such
fact or circumstance in an attempt to enforce any right under or provision of
this Agreement.     (d)   Cause. For purposes of this Agreement, “Cause” means
the Employee’s (i) persistent failure to perform duties consistent with a
commercially reasonable standard of care (other than due to a physical or mental
impairment); (ii) willful neglect of duties (other than due to a physical or
mental impairment); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement or (v) impeding, or failing to materially cooperate with, an
investigation authorized by the Board. No act or failure to act directly related
to Company action or inaction that constitutes Good Reason shall constitute
Cause under this Agreement if the Employee has provided a Notice of Termination
based on such Good Reason event prior to the Company’s giving of the Notice of
Termination for Cause. The Employee’s termination for Cause shall be effective
when and if a resolution is duly adopted

3



--------------------------------------------------------------------------------



 



      by an affirmative vote of at least three fourths (3/4) of the Board (less
the Employee if the Employee is a Director), stating that, in the good faith
opinion of the Board, the Employee is guilty of the conduct described in the
Notice of Termination and such conduct constitutes Cause under this Agreement;
provided, however, that the Employee shall have been given reasonable
opportunity (i) to cure any act or omission that constitutes Cause if capable of
cure and (ii), together with counsel, during the thirty (30) day period
following the receipt by the Employee of the Notice of Termination and prior to
the adoption of the Board’s resolution, to be heard by the Board.     (e)  
Disability. For purposes of this Agreement, the Employee shall be deemed to have
a Disability if the Employee is entitled to long-term disability benefits under
the Company’s long-term disability plan or policy, as the case may be, as in
effect on the Date of Termination.     (f)   Good Reason. For purposes of this
Agreement, the term “Good Reason” means (x) a Change in Control, provided
Employee gives Notice of Termination during the period commencing sixty
(60) days and expiring three hundred and sixty-five (365) days after such Change
in Control, or (y) the occurrence (without the Employee’s express written
consent) during the Employment Term of any of the following acts or failures to
act by the Company:

  (i)   an adverse change in the Employee’s title, the assignment to the
Employee of duties materially inconsistent with the Employee’s position as
President and Chief Operating Officer, Transaction Processing Services, or a
substantial diminution in the Employee’s authority;     (ii)   the material
breach by the Company of any of its other obligations under this Agreement;    
(iii)   the Company gives the Employee notice of its intent not to extend the
Employment Term, any time during the one (1) year period immediately following a
Change in Control;     (iv)   following a Change in Control, the relocation of
the Employee’s primary place of employment to a location more than fifty
(50) miles from the Employee’s primary place of employment immediately prior to
the Change in Control (currently 601 Riverside Avenue, Jacksonville, Florida
32204); or     (v)   the failure of the Company to obtain the assumption of this
Agreement as contemplated in Section 22.

Notwithstanding the foregoing, the Board placing the Employee on a paid leave
for up to sixty (60) days pending the determination of whether there is a basis
to terminate the Employee for Cause, shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute

4



--------------------------------------------------------------------------------



 



Good Reason unless the Employee has given a Notice of Termination to the Company
specifying the condition or event relied upon for such termination within ninety
(90) days from the Employee’s actual knowledge of the occurrence of such event
and, if capable of cure, the Company has’ failed to cure the condition or event
constituting Good Reason within the thirty (30) day period following receipt of
the Employee’s Notice of Termination.
     9. Obligations of the Company upon Termination.

  (a)   Termination by the Company for other than Cause or Disability or
Termination by the Employee for Good Reason. If the Employee’s employment is
terminated by the Company for any reason other than Cause or Disability or by
the Employee for Good Reason:

  (i)   the Company shall pay to the Employee, (A) within five (5) business days
after the Date of Termination, any earned but unpaid Annual Base Salary and any
expense reimbursement payments owed to the Employee, and (B) within five
(5) business days after the Date of Termination or, if later, by March 15 of the
year in which the Date of Termination occurs, any earned but unpaid Annual Bonus
payments relating to the prior calendar year (the “Accrued Obligations”);    
(ii)   the Company shall pay to the Employee, within thirty (30) business days
after the Date of Termination, a prorated Annual Bonus based on (A) the target
Annual Bonus opportunity in the year in which the Date of Termination occurs or
the prior year if no target Annual Bonus opportunity has yet been determined and
(B) the fraction of the year the Employee was employed;     (iii)   the Company
shall pay to the Employee, within thirty (30) business days after the Date of
Termination, a lump-sum payment equal to 300% of the sum of (x) the Employee’s
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which the Employee did not
expressly consent in writing) and (y) the highest Annual Bonus paid to the
Employee by the Company within the three years preceding his termination of
employment or, if higher, the highest target Annual Bonus opportunity in the
year in which the Date of Termination occurs;     (iv)   all stock option,
restricted stock and other equity-based incentive awards granted by the Company
that were outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be; and     (v)   for a three
(3) year period after the Date of Termination, the Company will provide or cause
to be provided to the Employee (and any covered dependents), with life and
health insurance benefits (but not disability insurance benefits) substantially
similar to those the Employee and any covered dependents were receiving
immediately prior to the Notice of

5



--------------------------------------------------------------------------------



 



      Termination at the same level of benefits and at the same dollar cost to
the Employee as is available to the Company’s executive officers generally,
provided that the Employee’s continued receipt of such benefits is possible
under the general terms and provisions of the applicable plans and programs, and
provided further, that such benefits would not be taxable to the Employee or
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). In the event that the Employee’s participation in any such plan or
program is prohibited, the Company shall, at its expense, arrange to provide the
Employee with benefits substantially similar to those which the Employee would
otherwise have been entitled to receive under such plans and programs from which
his continued participation is prohibited. If the Company arranges to provide
the Employee and covered dependents with life and health insurance benefits,
those benefits will be reduced to the extent comparable benefits are received
by, or made available to, the Employee (at no greater cost to the Employee) by
another employer during the three (3) year period following the Employee’s Date
of Termination. The Employee must report to the Company any such benefits that
he receives or that are made available. In lieu of the benefits described in
this Section 10(a)(v), the Company, in its sole discretion, may elect to pay to
the Employee a lump sum cash payment equal to the monthly premiums that would
have been paid by the Company to provide such benefits to the Employee for each
month such coverage is not provided under this Section 10(a)(v). Nothing in this
Section 10(a)(v) will extend the COBRA continuation coverage period.

The Company shall provide the Employee with advance written notice of the date
of the first anniversary of any Change in Control.

  (b)   Termination by the Company for Cause or by the Employee without Good
Reason. If the Employee’s employment is terminated by the Company for Cause or
by the Employee without Good Reason, the Company’s only obligation under this
Agreement shall be payment of any Accrued Obligations and any expense
reimbursement payments owed to Employee.     (c)   Termination Due to Death or
Disability. If the Employee’s employment is terminated due to death or
Disability, the Company shall pay to the Employee (or to the Employee’s estate
or personal representative in the case of the Employee’s death), within thirty
(30) business days after the Date of Termination, (i) any Accrued Obligations
and (ii) a prorated Annual Bonus based on (A) the target Annual Bonus
opportunity in the year in which the Date of Termination occurs or the prior
year if no target Annual Bonus opportunity has yet been determined and (B) the
fraction of the year the Employee was employed.     (d)   Definition of Change
in Control. For purposes of this Agreement, the term “Change in Control” shall
mean that the conditions set forth in anyone of the following subsections shall
have been satisfied:

6



--------------------------------------------------------------------------------



 



  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of all outstanding securities of the Company;     (ii)   a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
the Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;     (iii)   a reverse
merger in which the Company is the surviving entity but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
all outstanding voting securities of the Company are transferred to or acquired
by a person or persons different from the persons holding those securities
immediately prior to such merger;     (iv)   during any period of two
(2) consecutive years during the Employment Term or any extensions thereof,
individuals, who, at the beginning of such period, constitute the Board, cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period.    
(v)   the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity
(x) which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company’s
outstanding voting securities or (y) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or     (vi)   the approval by the stockholders of a plan or proposal for the
liquidation or dissolution of the Company.

7



--------------------------------------------------------------------------------



 



For purposes of this Agreement, no event or transaction that is entered into, is
contemplated by, or occurs as a result of the proposed spin-off of the Company’s
Lender Processing Services division as publicly announced on October 25, 2007
shall constitute a Change in Control.
     10. Excise Tax Gross-up Payments.

  (a)   If any payments or benefits paid or provided or to be paid or provided
to the Employee or for his benefit pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, his employment with the Company
or its subsidiaries or the termination thereof (a “Payment” and, collectively,
the: “Payments”) would be subject to the excise tax (the “Excise Tax”) imposed
by Section 4999 of the Code, then, except as otherwise provided in this
Section 10(a), the Employee will be entitled to receive an additional payment (a
“Gross- Up Payment”) in an amount such that, after payment by the Employee of
all income taxes, all employment taxes and any Excise Tax imposed upon the
Gross-Up Payment (including any related interest and penalties), the Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax (including any
related interest and penalties) imposed upon the Payments. Notwithstanding the
foregoing, if the amount of the Payments does not exceed by more than 3% the
amount that would be payable to the Employee if the Payments were reduced to one
dollar less than what would constitute a “parachute payment” under Section 280G
of the Code (the “Scaled Back Amount”), then the Payments shall be reduced, in a
manner determined by the Employee, to the Scaled Back Amount, and the Employee
shall not be entitled to any Gross-Up Payment.     (b)   An initial
determination of (i) whether a Gross-Up Payment is required pursuant to this
Agreement, and, if applicable, the amount of such Gross-Up Payment or (ii)
whether the Payments must be reduced to the Scaled Back Amount and, if so the
amount of such reduction, will be made at the Company’s expense by all
accounting firm selected by the Company. The accounting firm will provide its
determination, together with detailed supporting calculations and documentation
to the Company and the Employee within ten (10) business days after the date of
termination of Employee’s employment, or such other time as may be reasonably
requested by the Company or the Employee. If the accounting firm determines that
no Excise Tax is payable by the Employee with respect to a Payment or Payments,
it will furnish the Employee with an opinion to that effect. If a Gross Up
Payment becomes payable, such Gross-Up Payment will be paid by the Company to
the Employee within thirty (30) business days of the receipt of the accounting
firm’s determination. If a reduction in Payments is required, such reduction
shall be effectuated within thirty (30) business days of the receipt of the
accounting firm’s determination. Within ten (10) business days after the
accounting firm delivers its determination to the Employee, the Employee will
have the right to dispute the determination. The existence of a dispute will not
in any way affect the Employee’s right to receive a Gross-Up Payment in
accordance with the determination. If there is no dispute, the determination
will be binding, final, and conclusive upon the Company and the Employee. If
there is a dispute, the Company and the Employee will together select. a second
accounting firm, which will review the determination and the Employee’s basis
for the dispute and

8



--------------------------------------------------------------------------------



 



      then will render its own determination, which will be binding, final, and
conclusive on the Company and on the Employee for purposes of determining
whether a Gross-Up Payment is required pursuant to this Section 10(b) or whether
a reduction to the Scaled Back Amount is required, as the case may be. If as a
result of any dispute pursuant to this Section 10(b) a Gross-Up Payment is made
or additional Gross-Up Payments are made, such Gross-Up Payment(s) will be paid
by the Company to be Employee within thirty (30) business days of the receipt of
the second accounting firm’s determination. The Company will bear all costs
associated with the second accounting firm’s determination, unless such
determination does not result in additional Gross-Up Payments to the Employee or
unless such determination does not mitigate the reduction in Payments required
to arrive at the Scaled Back Amount, in which case all such costs will be borne
by the Employee.     (c)   For purposes of determining the amount of the
Gross-Up Payment and, if applicable, the Scaled Back Amount, the Employee will
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in · the calendar year in which the Gross-Up Payment is to be
made or the Scaled Bick Amount is determined, as the · case may be, and
applicable state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Employee’s residence on the date of termination
of Employee’s employment, net of the maximum reduction in federal income taxes
that would be obtained from deduction of those state and local taxes.     (d)  
As a result of the uncertainty in the application of Section 4999 of the Code,
it is possible that Gross-Up Payments which will not have been made by the
Company should have been made, the Employee’s Payments will be reduced to the
Scaled Back Amount when they should not have been or the Employee’s Payments are
reduced to a greater extent than they should have been (an “Underpayment”) or
Gross-Up Payment s are made by the Company which should not have been made, the
Employee’s Payments are not reduced to the Scaled Back Amount when they should
have been or they are not reduced to the extent they should have been (an
“Overpayment”). If it is determined that an Underpayment has occurred, the
accounting firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of Employee. If it is determined that an Overpayment has
occurred, the accounting firm shall determine the amount of the Overpayment that
has occurred and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by the
Employee (to the extent he has received a refund if the applicable Excise Tax
has been paid to the Internal Revenue Service) to or for the benefit of the
Company; provided, however, that if the Company determines that such repayment
obligation would be or result in an unlawful extension of credit under Section
13(k) of the Exchange Act, repayment shall not be required. The Employee shall
cooperate, to the extent his expenses are reimbursed by the Company, with an}
reasonable requests by the Company in connection with any contest or dispute
with the Internal Revenue Service in connection with the Excise Tax.

9



--------------------------------------------------------------------------------



 



  (e)   The Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require a payment resulting
in at Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Employee is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date or which such claim is requested to be paid. The Employee shall not pay
such claim prior to the expiration of the thirty (30) day period following the
date on which he gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies the Employee in writing prior to the expiration of such period
that it desires to contest such claim, the Employee shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by 3J attorney reasonably selected by the Company;    
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim; and     (iv)   permit the Company to participate in any proceeding
relating to such claim;

      provided, however, that the Company shall bear and pay directly all cost
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax (including related
interest and penalties imposed as a result of such representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
Section 10(e), the Company shall control all proceedings taken in connection
with such contest and, at its sol option, may pursue or forgo any and all
administrative appeals, proceedings hearings and conferences with the taxing
authority in respect of such claim an may, at its sole option, either direct the
Employee to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Employee agrees to prosecute such contest to a.
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, a the Company shall determine;
provided, however, that if the Company directs the Employee to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
the Employee, on an interest-free basis and shall indemnify and hold the
Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including related interest or penalties) imposed with respect to such advance
or with respect to any imputed income with respect to such advance. The
Company’s control of the contest shall be limited to issues that may impact
Gross-Up Payments or reduction in Payments under this Section 10, and the
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

10



--------------------------------------------------------------------------------



 



  (f)   If, after the receipt by the Employee of an amount advanced by the
Company pursuant to Section 10(e), the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 10(e)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to Section 10(e), a determination is
made that the Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify the Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid.

     11. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. Employee acknowledges that in his capacity as
an employee of the Company he will occupy a position of trust and confidence and
he further acknowledges that he will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the Company’s and its affiliates’ financial positions and financing
arrangements. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either along or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.
     13. Non-Competition During Employment Term. The Employee agrees that,
during the Employment Term, he will devote substantially all his business time
and effort, and give undivided loyalty, to the Company and its affiliates, and
he will not engage in any way whatsoever, directly or indirectly, in any
business that is competitive with the Company or its affiliates, nor solicit
customers, suppliers or employees of the Company or affiliates on behalf of, or
in any other manner work for or assist any business which is competitive with
the Company or its affiliates. In addition, during the Employment Term, the
Employee will undertake no planning for or organization of any business activity
competitive with the work he performs as an

11



--------------------------------------------------------------------------------



 



employee of the Company, and the Employee will not combine or conspire with any
other employee of the Company or any other person for the purpose of organizing
any such competitive business activity.
     14. Non-Competition After Employment Term. The parties acknowledge that as
an executive officer of the Company the Employee will acquire substantial
knowledge and information concerning the business of the Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which the Company and its affiliates are engaged as of
the Effective Date is national and very competitive and one in which few
companies can successfully compete. Competition by an executive officer such as
the Employee in that business after the Employment Term is terminated would
severely injure the Company and its affiliates. Accordingly, for a period of one
(1) year after the Employee’s employment terminates for any reason whatsoever,
except as otherwise stated herein below, the Employee agrees (a) not to become
an employee, consultant, advisor, principal, partner or substantial shareholder
of any firm or business that in any way competes with the Company or its
affiliates in any of their presently-existing or then-existing products and
markets; and (b), on behalf of any such competitive firm or business, not to
solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, a supplier or prospective supplier,
or an employee of the Company or an affiliate. Notwithstanding any of the
foregoing provisions to the contrary, the Employee shall not be subject to the
restrictions set forth in this Section 14 under the following circumstances:

  (a)   if the Employee’s employment is terminated by the Company without Cause;
    (b)   if the Employee’s employment is terminated as a result of the
Company’s unwillingness to extend the Employment Term;     (c)   if the Employee
terminates employment for Good Reason; or     (d)   if the Employee terminates
employment without Good Reason, any time during the one (1) year period
immediately following a Change in Control.

     15. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, am other property of the Company
or its affiliates.
     16. Improvements and Inventions. Any and all improvements or inventions,
which the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and produced
not in the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of the Company. The Employee will, whenever requested by the
Company, execute and deliver any and all documents which the Company shall deem
appropriate in order to apply for and obtain patents for improvements or
inventions or in order to assign and convey to the Company the sole and
exclusive right, title and interest in and to such improvements, inventions,
patents or applications.

12



--------------------------------------------------------------------------------



 



     17. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. It is, therefore, agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of his obligations
contained in this Agreement, the Company shall have the right, among other
rights, to damages sustained thereby and to obtain an injunction or decree of
specific performance from any court of competent jurisdiction to restrain or
compel the Employee to perform as agreed herein. The Employee hereby
acknowledges that obligations under Sections 12, 14, 15, 16, 17, 18 and 19 shall
survive the termination of his employment and he shall be bound by their terms
at all times subsequent to the termination of his employment for the periods
specified therein. Nothing herein contained shall in any way limit or exclude
any other right granted by law or equity to the Company.
     18. Release. Notwithstanding any provision herein to the contrary, the
Company will require that, prior to payment of any amount or provision of any
benefit under Section 9 or payment of any Gross-Up Payment pursuant to
Section 10 of this Agreement (other than due to the Employee’s death), the
Employee shall have executed a complete release of the Company and its
affiliates and related parties it such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired.
     19. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Section 9(a)(v) hereof)
shall not be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits or otherwise.
     20. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including,
without limitation, the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
     21. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction. Any
litigation pertaining to this Agreement shall be adjudicated in courts located
in Duval County, Florida.
     22. Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
herein before defined and any such successor that expressly assumes this
Agreement or otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

13



--------------------------------------------------------------------------------



 



     23. Counterparts. This Agreement may be executed in counterparts, each of
which shall, be deemed an original, but all of which together shall constitute
one and the same instrument.
     24. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury; provided, however, that on or after a Change in
Control, if any party finds it necessary to employ legal counsel or to bring an
action at law or other proceedings against the other party to interpret or
enforce any of the terms hereof, the Company shall pay (on an ongoing basis) to
the Employee to the fullest extent permitted by law; all legal fees, court costs
and litigation expenses reasonably incurred by the Employee or others on his
behalf (such amounts collectively referred to as the “Reimbursed Amounts”);
provided, further, that the Employee shall reimburse the Company for the
Reimbursed Amounts if it is determined that a majority of the Employee’s claims
or defenses were frivolous or without merit.
     25. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     26. Notices. Any notice, request, or instruction to be given hereunder
shall be in Writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To the Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
     To the Employee:
Gary A. Norcross
601 Riverside Avenue
Jacksonville, FL 32204

14



--------------------------------------------------------------------------------



 



     27. Waiver of Breach. The waiver by any party of the provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     28. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or witholdings
the Company is required to deduct pursuant to state, federal or loca1 laws.
     29. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

         
 
  FIDELITY NATIONAL INFORMATION SERVICES, INC.    
 
       
 
  By: /s/ Lee A. Kennedy    
 
  Its: President and Chief Executive Officer    
 
       
 
  GARY A. NORCROSS    
 
       
 
       
 
  /s/ Gary A. Norcross    
 
       

15